Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0110991 A1 (“Miwa”) in view of WO 2018/010865 A1 (referenced below using its U.S. counterpart publication U.S. 2019/0168488 A1, “Manz”) and JP 2007/197288 A1 (referenced below using its machine translation, henceforth “JP ‘288”).
Considering claim 1, Miwa discloses a laminate of glass and resin, the laminate comprising surface glass layers 4 that sandwich a central resin layer 2, wherein each surface glass layer is joined to the central resin layer via an adhesive interlayer 3, wherein The surface glass layers 4 map onto the claimed glass sheet; the central resin layer 2 maps onto the claimed resin layer, and the adhesive interlayer 3 maps onto the claimed adhesive layer.  Miwa differs from the claimed invention, as it is silent re: 1) presence of a functional film, 2) adhesive layers having portions fused obtained by fusing together two portions of the adhesive layer, and 3) adhesive layer that covers an end portion of the glass sheet.
It is noted that the laminate of Miwa may be used as window panels (either vehicular or structural, id. ¶ 0163), and that it is known in the art to include functional film in window comprising transparent layers, wherein the functional film is enclosed within an adhesive interlayer material used to join various layers of the window.  In particular, re: deficiency 1), Manz teaches a composite pane comprising two transparent panels joined together by a laminating film, wherein the laminating film has a multilayered structure comprising two outside thermoplastic films that sandwich an interior polyester film upon which a functional layer is deposited, wherein the outside thermoplastic films are made of PVB, and wherein the polyester film is made of PET (Manz ¶ 0011, 0013-0015, 0037, and 0084; Fig. 1).  Re: the transparent panels, Manz teaches that they may be made of either inorganic glass (e.g. soda lime and borosilicate) or a rigid plastic material (id. ¶ 0026).  Furthermore, re: deficiency 2), as shown in Fig. 4 of Manz, the two separate PVB films (one of which located between a first panel and the PET layer and the other located between the PET layer and the second panel) are heated so that they soften and flow into the area beyond the peripheral end of the PET layer as to seal the peripheral end of the PET layer, thereby forming an unitary structure shown in Fig. 1 of Manz.  Such an 
Both Miwa and Manz are analogous, as each is at least concerned with glass laminates comprising at least glass and interlayer of PVB.  Furthermore, person having ordinary skill in the art has reasonable expectation of success that the teachings of Manz may be applied to Miwa, due to the substantial similarities between the references and the similar intended use (viz. windows).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included a PET layer carrying thereupon a functional film, because such a configuration is well-known in the art of windows (e.g. at least ¶ 0006-0010 of Manz); furthermore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have applied the teachings of Manz re: peripheral sealing of the functional layer carrying PET layer using PVB, as doing so reduces susceptibility to corrosion (id. ¶ 0008).  
As applied to Miwa (in particular the embodiments of Figs. 1 and 10 thereof) and Manz, the outer glass layer 4 is smaller than and located inward of the central resin layer 2, thereby reading on the limiation that an area of the glass sheet is smaller than an area of the resin layer; furthermore, at least the embodiment of Fig. 10 of Miwa has the claimed configuration that the fused portion is exposed between the end potion of the resin layer and the end portion of the glass sheet.  Miwa as modified by Manz, however, still cannot address deficiency 3).
However, it is noted that in the art of glass laminates, JP ‘288 teaches that an interlayer that extends beyond the lateral dimensions of a glass sheet and further covers minor surfaces of the glass sheet (viz. end portion of the glass sheet), in order to protect viz. edge protection of a glass layer).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have modified the laminate of Miwa and Manz, so that a portion of the PVB material covers minor surfaces of the glass layer, to protect the minor surfaces of the glass layer (JP ‘288 ¶ 0062).
Considering claim 2, the PET layer carrying the functional layer is shown to be smaller in size than either transparent panel (Manz Fig. 1).
Considering claim 5, the embodiment of Fig. 10 of Miwa has surface glass layers 4 located on opposing major surfaces of the central resin layer 2.
Considering claim 6, given the symmetrical nature of the embodiment of Fig. 10 of Miwa, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included a functional layer carrying PET film on both sides of the central resin layer 2.
Considering claim 9, this claim depends on claim 2 and further recites the recitations of claim 5.  Limitations of claims 2 and 5 are met by the prior art, as discussed above.
Considering claim 12, this claim depends on claim 9 and further recites the recitations of claim 6.  Limitations of claims 9 and 6 are met by the prior art, as discussed above.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1-14 over Miwa and Manz (pg. 4 ¶ 3+ of response filed on 5 January 2021) have been fully considered.  In view of amendments to claim 1, the previously-instated 35 U.S.C. 103 rejection has been withdrawn, and a new ground of rejection is made in view of Miwa, Manz, and JP ‘288, wherein JP ‘288 addresses the limitation of the interlayer covering side surface (viz. edge/ minor surface) of the glass layer.

Concluding Remarks 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781